          Case 1:14-cr-00784-RJS Document 288 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN TODD WILLIAMS,

                              Movant,                        No. 14-cr-784 (RJS)

         -v-                                                       ORDER


UNITED STATES OF AMERICA,

                              Respondent.

RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from John Todd Williams, dated June 15, 2020 and

docketed June 23, 2020 (Doc. No. 287), requesting – as he did previously – that the Court grant

his motion to vacate, set aside, or correct his sentence under 28 U.S.C § 2255 in light of the

government’s alleged default. According to Williams, the government failed to file its response

to Williams’s § 2255 motion by May 15, 2020. As this Court previously explained (see Doc.

No. 286), the government did file its response on that date (Doc. No. 284). Accordingly, for the

same reasons outlined in its June 9, 2020 order, the Court declines to rule on Williams’s § 2255

motion at this time.

         The Clerk of the Court is respectively directed to terminate the motion pending at

document number 287.

SO ORDERED.

Dated:          June 29, 2020
                New York, New York
                                                   ___________________________________
                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
